DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 2, 5, 1, 1, 8, 8, 8, 11, 13, 9, 8, 15, 15, 15, 16, 19, 15 respectively of U.S. Patent No. 11,069,141. Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent. 
The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent.
	Claims 4, 11, 18 recite, “monitoring performance of the set of tasks; and providing, to a third device, information related to the performance of the set of tasks”, while corresponding claims 2, 11, 16 of the Patent recite, “monitoring performance of the set of tasks”. However, providing information to another device would be an obvious modification. Similarly, claims 3, 10, 17 recite, “performing a lookup, wherein the lookup is based on identifying the particular combination of components”, while corresponding claims 2, 11, 15 of the Patent recite, “determining that a particular combination of components is included in a set of components of the one or more components after detecting the one or more components”. Hence, the subject matter of the claims of the instant application are an obvious variant of the corresponding claims in the Patent. The scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent.
Allowable Subject Matter
Claims 1-20 are allowable over prior art. [Note: Terminal Disclaimer is required to obviate the Double Patenting rejection set forth in the Office Action].
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior arts of record, either alone or in a reasonable combination found disclosing the limitation, 
identifying, by the first device, based on comparing a first spatial model of the one or more components to a second spatial model associated with a particular device, and after detecting the one or more components using a combination of computer vision techniques that include a monocular simultaneous localization and mapping (monoSLAM) technique, the second device as the particular device, wherein identifying the second device is based on at least one of: determining that a particular combination of components is included in a set of components of the one or more components after detecting the one or more components, or determining that the particular combination of components includes a particular arrangement of an expected set of components.
	Independent claims 8 and 15 includes substantially similar allowable subject matter as in claim 1 discussed above, and are therefore also considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wurmfeld et al. (US-10311646-B1);
Moore et al. (US-9846996-B1);
Fallon et al. (US-20160071319-A1);
Acharya et al. (US-20140310595-A1);
Rodriguez-Serrano et al. (US-20140270350-A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619